Citation Nr: 1448002	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  10-31 764	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 50 percent for post-traumatic stress disorder (PTSD), with a mood disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran served on active duty from November 1975 to March 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, that granted service connection and a 50 percent rating for a mood disorder, claimed as PTSD, effective January 8, 2009.  The case was later transferred to the St. Petersburg, Florida, Regional Office (RO).  

A July 2010 RO decision (issued in a statement of the case and listed in a July 2010 rating decision) recharacterized the Veteran's service-connected mood disorder, claimed as PTSD, as PTSD, with a mood disorder.  The RO also continued a 50 percent rating for the Veteran's service-connected PTSD, with a mood disorder, at that time.  

A November 2010 RO decision granted a total disability rating based on individual unemployability (TDIU), effective January 8, 2009.  

In December 2012, the Board remanded the issue of entitlement to an initial rating higher than 50 percent for PTSD, with a mood disorder, for further development.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA psychiatric examination in May 2010.  The diagnoses were PTSD; a mood disorder; and claustrophobia.  A Global Assessment of Functioning (GAF) score of 53 was assigned.  The examiner indicated that the Veteran's mental disorder and symptoms resulted in deficiencies in judgment, thinking, family relations, work, mood, or school.  

In a June 2010 addendum to the May 2010 VA psychiatric examination report, the examiner noted that the Veteran's claims file was reviewed.  The examiner reported that the Veteran did meet the criteria for PTSD.  The examiner indicated that as noted in the May 2010 VA psychiatric examination report, the Veteran's claustrophobia was directly related to being trapped in a sinking ship on which he was assigned during his period of service.  The examiner stated that although the Veteran had pre-military trauma, which involved the death of his brother, he worked through that issue in his multiple treatment.  The examiner maintained that the Veteran's current issues were related to his trauma onboard a sinking ship and that his depression and anxiety were a continuation of the mood disorder that is already service-connected.  It was noted that while the Veteran was evaluated and failed to meet the criteria for PTSD in the past, he was also actively using cocaine and alcohol at that time.  The examiner reported that the Veteran was presently abstinent for three months and that the issues from his military service had manifested.  The examiner commented that the Veteran's PTSD was a continuation of that which had already been service-connected.  

The Veteran has received treatment, including several hospitalizations, for his service-connected PTSD, with a mood disorder, subsequent to the May 2010 VA psychiatric examination report, with the June 2010 addendum.  

For example, an August 2011 VA psychiatric history and physical report indicated that the Veteran was well known to inpatient psychiatry and that he had a recent admission in July 2011.  It was noted that the Veteran failed to keep his follow-up appointments after that admission and that he reported that he was not fully compliant with his medications.  The examiner indicated that the Veteran brought himself to the VA facility and that he was admitted through the emergency room voluntarily with thoughts of suicide, but without any concrete plan.  The examiner stated that the Veteran described mixed mood symptoms consisting of anxiety, depression, nightmares, and flashbacks.  It was noted that the Veteran also stated that he could not stay away from drugs and that he was abusing cocaine and cannabis.  The diagnoses were PTSD by history; a mood disorder, bipolar type, most recent episode, mixed; cocaine dependence; and cannabis dependence.  A GAF score of 40 was assigned, with a GAF score of 55 listed as the highest in the previous year.  

A September 2011 VA psychiatric history and physical report noted that the Veteran was brought in under a Baker Act-Involuntary Status (BA 52) by police.  It was noted that according to the paperwork, the Veteran was found standing outside threatening his neighbor with a knife.  The examiner indicated that the Veteran's friend reported that the Veteran had not been himself lately and that he might not be taking his medications.  The diagnoses were PTSD by history; a mood disorder, bipolar type, most recent episode, mixed; and cocaine dependence.  A GAF score of 35 was assigned, with a GAF of 55 listed as the highest in the previous year.  

Additionally, in a September 2014 informal hearing presentation, the Veteran's representative stated that the Veteran maintained that his mental health condition had worsened and that his symptoms of panic attacks, and social and occupational impairment, were sufficient to warrant an increased rating.  

The Veteran has not been afforded a VA examination as to his service-connected PTSD, with a mood disorder, in over four years.  Additionally, the Board finds that as a result of the Veteran's recent psychiatric hospitalizations, the record raises a question as to the current severity of his service-connected PTSD, with a mood disorder.  As such, the Board finds it necessary to remand this matter to afford him an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his psychiatric disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Prior to the examination, any outstanding records of pertinent treatment must be obtained and added to the record.  

Accordingly, this issue is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for psychiatric problems since October 2011.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate professional to determine the extent and severity of his service-connected PTSD, with a mood disorder.  The entire claims file, including all electronic records, must be reviewed by the examiner.  All signs and symptoms of the service-connected PTSD must be reported in detail (including all information necessary for rating the disability under Diagnostic Codes 9411 and 9435).  The examiner must report all pertinent findings.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

